Per Curiam:
The order to show cause asked for punishment for contempt of the president and secretary of the defendant for disobeying an order theretofore made by the court. By inadvertence the order appealed from was made to read, “ this motion for an injunction is denied.” Upon the record it is quite evident that the court below intended to deny the motion to punish for contempt. Treating it as such, the order is affirmed, with ten dollars'costs and disbursements. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ. Order affirmed, with ten dollars costs and disbursements.